UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7503


HENRY W. MARTIN, JR.,

                  Petitioner - Appellant,

             v.

CECILIA REYNOLDS,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cv-02689-HMH)


Submitted:    December 16, 2008             Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry W. Martin, Jr., Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry     W.     Martin,        Jr.    seeks     to    appeal      the     district

court’s    order       accepting        the     recommendation          of    the    magistrate

judge     and    denying         relief     on       his   28    U.S.C.       §    2254     (2000)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate          of   appealability.            28     U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent       “a       substantial          showing     of    the        denial    of     a

constitutional         right.”            28    U.S.C.        § 2253(c)(2)         (2000).         A

prisoner        satisfies          this        standard         by    demonstrating             that

reasonable       jurists         would     find        that     any    assessment          of     the

constitutional         claims      by     the    district        court    is      debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Martin has

not     made    the    requisite          showing.            Accordingly,          we     deny    a

certificate       of     appealability               and   dismiss      the       appeal.          We

dispense        with    oral       argument          because     the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED

                                                 2